PeR Curiam.
Fairview Church Road intersects almost at right angles U. S. Highway No. 21 about three miles south of the town of Mooresville. U. S. Highway No. 21 has a posted 60 miles an hour speed limit. There were traffic islands east and west of the intersection and stop signs on the Fairview Church Road. About 11:30 a.m. on 11 May 1959 plaintiff, a man 69 years old, drove an automobile from Fairview Church Road into this intersection, and was crossing the intersection at a speed of five to eight miles an hour, when there was a collision between his automobile and a station wagon driven by an employee of defendant on U. S. Highway No. 21 at a speed of 60 miles an hour, resulting in injuries to plaintiff.
It would serve no useful purpose to state a summary in detail of plaintiff’s evidence. After a careful study of all the evidence, it is our opinion that what Stacy, C.J., said for the Court in Houston v. City of Monroe, 213 N.C. 788, 197 S.E. 571, is applicable here: “In the circumstances thus disclosed by the record, we are constrained to hold that the demurrer to the evidence should have been sustained, if not upon the principal question of liability, then upon the ground of contributory negligence.”
The judgment of nonsuit below is
Affirmed.